Citation Nr: 1423269	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on duty from December 1948 to September 1952 and from October 1962 to November 1962 and from March 1970 to September 1970.  Service from March to April 1970 was full time training duty.  Thereafter he had incapacitation pay.  (Compensation was granted based upon the last period of service.)  He died in October 2001.  The appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO. 

A review of the Virtual VA and VBMS claims files reveal that all evidence contained therein is duplicative of evidence already contained in the paper claims file.

FINDINGS OF FACT

1.  At the time of his death, the Veteran was in receipt of service connection for residual left ankle fracture and lower fibula with tibiofibular rupture.

2.  The Veteran's death certificate shows that he died in October 2001, at age 69.  The immediate cause of death was listed as ischemic left middle cerebral artery infarct due to ischemic cerebral vascular disease.  No diseases, injuries or complications leading to the immediate cause of death or as another significant condition contributing to death but not resulting in the underlying cause were listed. 

3.  There is no relationship between any disorder that caused the Veteran's death and his active service. 

4.  Vascular disease/brain hemorrhage was not manifest during service or within 1 year of separation from "active service."

5.  The Veteran is not presumed to have been exposed to Agent Orange.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in the February 2009 and April 2009 letters issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter in February 2009 also listed the conditions for which the Veteran was service connected at the time of his death and explained that the appellant could submit evidence showing that the Veteran's previously service-connected disability had caused or contributed to his death.  The letter additionally notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death. 

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is 'necessary to substantiate the claim,' and VA is excused from providing such assistance only when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'  Wood, 520 F.3d at 1348.  Here, a medical opinion was obtained responsive to the claim for service connection of the Veteran's death.  The opinion was conducted by a medical professional, following a thorough review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the appellant's claim for service connection of the cause of the Veteran's death.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, a VA examination report, and lay statements.

The Board is aware that an August 2013 negative response was received explaining that the Veteran's personnel records were fire-related and unavailable.  Following a September 2013 formal finding of unavailability of such records, the appellant was notified that the Veteran's personnel records were unavailable and provided an opportunity to submit alternate records.  The appellant stated that she had no additional paperwork.  The Board notes that some of the Veteran's service personnel records are included in the file, such as his DD-214s.

The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

DIC Benefits

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if such veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

Service Connection In General

In general, service connection is available for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, there must be: "(1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

Under 38 C.F.R. § 3.310(c), ischemic heart disease or other cardiovascular disease developed in a veteran who has a service-connected amputation of one lower extremity at or above the knee or service-connected amputations of both lower extremities at or above the ankles, shall be held to be the proximate result of the service-connected amputation or amputations.

Cause of Death

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Agent Orange Presumptions

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The United States Department of Defense ("DOD") has also confirmed that Agent Orange was used from April 1968 through July 1969 along the demilitarized zone ("DMZ") in Korea.  Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21- 1MR, Part VI, Chapter 2, Section B.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit  held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran died of a disability recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether his death was the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).




Analysis

The Board notes initially that, although the Veteran may have served in combat during a period of war, the evidence does not suggest, and the appellant does not contend that the claimed cause of death is related to combat.  Rather, the appellant claims that it is a result of his exposure to Agent Orange or the Veteran's service-connected residuals fracture of the left ankle and lower fibula with tibioifibualar ligament rupture.  As such, the combat rule is not determinative.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2013).

The Veteran died in October 2001, more than 1year after he left active service.  The death certificate identifies the immediate cause of death as ischemic left middle cerebral artery infarct due to ischemic cerebral vascular disease.  At the time of the Veteran's death, service connection was in effect for residuals, fracture of the left ankle and lower fibula with tibiofibular ligament rupture, evaluated as 20 percent disabling.

The appellant asserts that the Veteran was exposed to Agent Orange in Korea and Vietnam which caused the Veteran to develop the disabilities that ultimately caused his death.

On the argument that the Veteran was exposed to Agent Orange, the Veteran's service personnel records show that the Veteran served in Korea between the dates of December 1948 to September 1952.  However, a presumption of service connection based on exposure to Agent Orange in Korea is limited to the period from April 1968 through July 1969 along the demilitarized zone ("DMZ"), and then only for servicemen attached to one of the units identified by DOD.  In this case, the Veteran's entire period of service in Korea was prior to the identified period and, therefore, service connection based on Agent Orange exposure in Korea is not warranted.  In addition, while presumptive service connection is also available for service in the Republic of Vietnam, the Veteran's service personnel records do not show that the Veteran served in Vietnam.  Based on the foregoing, presumptive service connection based on herbicide exposure is not warranted.

Regarding direct service connection, i.e., a disability or death resulting directly from an injury or disease in service, the evidence does not suggest, and the appellant does not appear to contend, that diabetes and ischemic cerebral vascular disease, were noted in service or became manifest until very near the Veteran's death.  The STRs made no reference to brain hemorrhage or diabetes in September 1970 and June 1978.  The vascular endocrine and neurologic systems were normal.  

Also, the April 1971 VA examination disclosed that the cardiovascular system and neurologic system were normal. 

Private medical records dated more than 20 years after service show that the Veteran had complications resulting from his diabetes and strokes.  The medical records are silent on the etiology of the diabetes and strokes.  The Board finds that there is no indication of a link between the Veteran's diabetes and ischemic cerebral vascular disease and his active service. 

As such, the Board concludes that the available service treatment records are the most probative evidence regarding whether the diabetes and ischemic cerebral vascular disease can be connected to the Veteran's service.  The Board finds that there is no in-service incurrence or aggravation of the diseases.  In addition, there is no evidence of the fatal pathology within 1 year of active service.  Therefore, the records show that service connection for diabetes and ischemic cerebral vascular disease is denied, and service connection for the cause of death based on diabetes and ischemic cerebral vascular disease is not in order.

Turning then to the appellant's claim that the Veteran's death was related to his service connected residuals fracture of the left ankle and lower fibula with tibioifibualar ligament rupture, the Board considered an opinion from a VA examiner and the appellant's lay statements.

The appellant stated that the Veteran's death is due to both of his legs being amputated which eventually caused him to have two strokes, with the last stroke killing him.  She has not provided any medical records to support her assertions. 

A July 2013 VA examination report provided an opinion regarding the Veteran's service connected residual left ankle fracture and lower fibula with tibiofibular rupture in service and the cause of the Veteran's death.  The examiner found that the service connected condition did not result, hasten or contribute to the Veteran's cause of death as annotated on the death certificate.  The examiner noted that the Veteran died of complications from a stroke to the left middle cerebral artery.  He asserted that the Veteran suffered a massive left ischemic MCA stroke documented on CT as well as MRI leaving him obtunded.  He indicated that during the Veteran's hospitalization he required mechanical ventilation in the ICU and was extubated in September 2001.  He stated that the Veteran was also treated for persistent MRSA pneumonia.  He asserted that the Veteran's service connected disability never played a role to his eventual demise in October 2001. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, the Board places greater weight of probative value on the VA examiner's opinion than the appellant's lay statements. 

The Board has considered the appellant's statements that the Veteran's death is related to his service-connected left leg and ankle disabilities.  However, her opinion is less probative than the opinion of the VA examiner.  Her opinion is lacking in specifics and detail and is therefore accorded little probative value.  

On the other hand, the July 2013 VA examiner reviewed the claims file in constructing his opinion and provided rationale in support of his opinion.  Also, the Board finds that the examiner's opinion is reflective of the evidence presented in this case. 

Based on the above, the Board finds the July 2013 VA examination report to be more probative than the appellant's assertions regarding if the Veteran's service-connected residuals fracture left ankle and lower fibula with tibioifibualar ligament rupture caused or contributed to his death.  

The Board also acknowledges that 38 C.F.R. § 3.310(c) provides a basis to service connect the Veteran's cardiovascular diseases secondarily related to his service-connected lower extremity being amputated.  Here, even if we assume some relationship of an amputation and service connected disability there are specific aspects of the Veteran's one service connected lower extremity amputation that distinguish it from the provisions of this regulation, such that service connection on the basis of 38 C.F.R. § 3.310(c) cannot be granted.  As stated above, these provisions state that ischemic heart disease or other cardiovascular disease developing in a veteran who has a service-connected amputation of one lower extremity at or above the knee (emphasis added) or service-connected amputations of both lower extremities at or above the ankles (emphasis added), shall be held to be the proximate result of the service-connected amputation or amputations. 

In the present case, at the time of the Veteran's death he was service-connected for a single lower extremity disability.  That extremity was amputated below the knee.  Even if we assume a relationship between the amputation and the service-connected disability, section 3.310(c) is inapplicable and may not be used as a basis to service-connect the ischemic cerebral vascular disease that contributed to his death.  The amputation was unilateral and was at a level below the knee.  (The Board does note that service connection had actually been denied for the below the knee amputation.)

In conclusion, while the Board is sympathetic to the appellant's contentions, in the final analysis, the preponderance of the evidence is against her claim.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death must be denied.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


